Exhibit 10.3

PARSLEY ENERGY OPERATIONS, LLC

AMENDED AND RESTATED EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT

For good and valuable consideration set forth herein, this Amended and Restated
Employment, Confidentiality, and Non-Competition Agreement (“Agreement”) is
effective as of January 1, 2019 (the “Effective Date”), by and between:
(i) Parsley Energy Operations, LLC (“Parsley”) and (ii) Ryan Dalton, a natural
person (“Employee”) (Employee and Parsley each a “Party” and collectively
“Parties” herein).

PREAMBLE

WHEREAS, Parsley and Employee previously entered into an Employment,
Confidentiality, and Non-Competition Agreement, effective as of February 4, 2014
(the “Prior Employment Agreement”), and the First Amendment to the Prior
Employment Agreement, effective as of September 30, 2016 (the “First Amendment”
and, together with the Prior Employment Agreement, the “Prior Agreements”);

WHEREAS, the Parties desire to amend and restate the Prior Employment Agreement,
as amended by the First Amendment, by entering into this Agreement, which shall
cancel and supersede the Prior Agreements, effective as of the Effective Date;
and

WHEREAS, in the course of Employee’s employment, Parsley will provide Employee
with internal confidential information, commercially obtained information,
research resources, and other valuable and proprietary materials. Further,
Employee’s position will be to develop and obtain such confidential information
for the benefit of Parsley and its affiliates and subsidiaries (the “Parsley
Group” and each individual entity, a “member of the Parsley Group”).

THEREFORE, the Parties agree as follows:

 

I.

EMPLOYMENT AGREEMENT

1.01    Initial Term. The term of this Agreement shall begin on the Effective
Date and continue for a period of one year (the “Initial Term”) unless earlier
terminated pursuant to this Section 1, provided that, on such one-year
anniversary of the Effective Date, and each annual anniversary thereafter (such
date and each annual anniversary thereof, a “Renewal Date”), the term of this
Agreement shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one year, unless either of the Parties
provides written notice of its intention not to extend the term of the Agreement
at least sixty (60) days prior to the applicable Renewal Date. The Initial Term
and all periods beyond the Initial Term while this Agreement remains in effect
shall collectively be referred to herein as the “Term.”

1.02    Base Salary. During the Term, Parsley will pay Employee a base salary of
at least $475,000 per year, in periodic installments in accordance with
Parsley’s customary payroll practices as may exist from time to time, but no
less frequently than monthly. During the Term, Parsley may not decrease
Employee’s salary below the base salary enumerated in this Section 1.02, but
may, in Parsley’s sole discretion, increase Employee’s salary as it sees fit
from time to time. Employee’s annual base salary, as in effect from time to
time, is hereinafter referred to as Employee’s “Base Salary.”

1.03    Annual Bonus. Employee shall be eligible to earn an annual bonus (the
“Annual Bonus”). However, the decision to provide any Annual Bonus and the
amount and terms of any Annual Bonus shall be in the sole and absolute
discretion of the Compensation Committee (the “Compensation Committee”) of the
Board of Directors (the “Board”) of Parsley Energy, Inc., a Delaware
corporation. For the avoidance of doubt, Employee shall not be entitled to any
Annual Bonus if Employee is not employed by Parsley on the date any such Annual
Bonus is paid.



--------------------------------------------------------------------------------

1.04    Benefits. At all times during Employee’s employment with Parsley,
Employee will be eligible for all other benefits and conditions of employment
generally available to employees of Parsley of the same level and
responsibility. Furthermore, Parsley shall pay all costs (including all
reasonable costs associated with travel and lodging) for Employee to obtain a
bi-annual physical examination at the Cooper Clinic in Dallas, Texas.

1.05    Duties. During Employee’s employment, Employee agrees to serve as
Executive Vice President – Chief Financial Officer and in such other position(s)
as Employee’s supervisor and Employee shall mutually agree. Employee will have
the duties that are normally required of an employee of Employee’s same level
and responsibility in the exploration and production business and agrees to
perform diligently and to the best of Employee’s abilities the duties and
services appertaining to such position(s), as well as such additional duties and
services which may be designated by Parsley or other members of the Parsley
Group, at Parsley’s discretion, from time to time. Employee will also, at the
reasonable discretion and request of Parsley, advise and assist in other ways to
further the business of the Parsley Group, as may be requested. Initially,
Employee shall report to and be subject to the supervision and direction of
Parsley’s Chief Executive Officer.

1.06    Place of Work. Employee shall perform Employee’s services at Parsley’s
principal office in Austin, Texas, or such other location to which Parsley
relocates its principal office. If Employee is required to travel, Parsley
agrees to reimburse Employee in accordance with Parsley’s expense reimbursement
policy in effect from time to time.

1.07    No Privacy on Electronic Systems. Employee agrees and understands that
the computer and email services provided by the Parsley Group are for the
purpose of conducting work for the Parsley Group alone. Employee agrees and
stipulates that Employee shall have no expectation of privacy with regard to
emails or computer files on, or sent to or from, the computers or servers of the
Parsley Group or otherwise made available to Employee through Employee’s
employment with Parsley.

1.08    Employee Resources. Parsley agrees to pay for memberships, seminars,
professional meetings and/or professional publications needed for the continuing
development of prospects and education of Employee, but only as the same are
pre-approved by Parsley in Parsley’s sole and absolute discretion.

1.09    Full-Time Employee. While employed by Parsley, Employee agrees to devote
Employee’s entire and full-time productive ability and attention to the business
of Parsley, provided that Employee may engage in passive personal investment and
charitable activities that do not Compete (as defined below) with the business
and affairs of Parsley or interfere with Employee’s performance of Employee’s
duties hereunder. Employee warrants and agrees to not, directly or indirectly,
render any services of a business, commercial, or professional nature to any
other person or organization, including self-employment, without the prior
written consent of Parsley. Employee warrants and agrees that Employee will not
render any services as either an employee or independent consultant to any
person or entity that is in competition with Parsley or, while employed, prepare
or establish a business that would enable, further, or result in a breach of
Employee’s non-compete restrictions set forth in Section 3.03.

1.10    Fiduciary Duties of Employee. At all times while an employee of Parsley,
Employee warrants and agrees that Employee will perform and discharge the duties
of Employee’s position fully and faithfully and to the best of Employee’s
abilities. Employee agrees Employee shall owe Parsley, and hereby voluntarily
assumes, a duty of loyalty and utmost good faith; a duty of candor; a duty to
refrain from any self-dealing; a duty to act with integrity of the strictest
kind; a duty of fair and honest dealing; a duty of full disclosure, that is, a
duty not to conceal matters that might influence Employee’s actions to Parsley’s
prejudice; and any other and further duties imposed by law on employees to their
employers,

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 2 of 16



--------------------------------------------------------------------------------

and specifically including under this Agreement a covenant not to solicit fellow
Parsley employees for future employment, as set forth in Section 3.04.

1.11    Reporting Requirement. During the course of Employee’s employment with
Parsley, Employee agrees that, if Employee learns or even suspects that any
fellow employee is, or may be, breaching that employee’s fiduciary duties to
Parsley, Employee agrees to alert Parsley promptly. Employee understands that
this is a broad and general obligation in light of the difficulty to anticipate
all possible circumstances. If Employee is in doubt, Employee agrees to resolve
Employee’s doubts by reporting to Parsley the information that has come to
Employee’s attention.

1.12    Corporate Opportunities. During Employee’s employment with Parsley, in
the event that Employee, in Employee’s individual capacity, shall be presented
with, or made aware of, any commercial proposal, prospect, solicitation, deal,
transaction or opportunity relating to the oil and gas business (“New Business
Opportunity”), Employee shall immediately notify and present the terms and
conditions of such New Business Opportunity to Employee’s superiors at Parsley;
whether or not any member of the Parsley Group elects to take advantage of such
New Business Opportunity, Employee shall not present such New Business
Opportunity to any person or entity other than the Parsley Group.

1.13    Termination by Non-Renewal, by Parsley for Cause or by Employee without
Good Reason. Employee’s employment hereunder may be terminated by (x) the
provision of notice by either of the Parties that they do not wish to renew the
Term on the next Renewal Date in accordance with Section 1.01 and shall
terminate the employment relationship between the Parties on such date, (y) by
Parsley for Cause, or (z) by Employee without Good Reason. If Employee’s
employment is terminated for any of the reasons enumerated in this Section 1.13
then Employee shall be entitled to receive: (i) any accrued but unpaid Base
Salary, which shall be paid, unless otherwise required by law, on the pay date
immediately following the date of Employee’s termination of employment in
accordance with Parsley’s customary payroll procedures; (ii) reimbursement for
unreimbursed business expenses properly incurred by Employee, which shall be
subject to and paid in accordance with Parsley’s expense reimbursement policy in
effect from time to time; and (iii) such employee benefits, if any, as to which
Employee may be entitled under Parsley’s employee benefit plans as of the date
of Employee’s termination of employment; provided that, in no event shall
Employee be entitled to any payments in the nature of severance payments except
as specifically provided herein (items (i) through (iii), the “Accrued
Obligations”). If Employee’s employment is terminated for any of the reasons
enumerated in this Section 1.13 then Parsley will not be obligated to make any
payments other than the Accrued Obligations under this Agreement, and Employee
will forfeit all unvested outstanding equity awards held by Employee as of the
date of Employee’s termination of employment.

“Cause” shall mean: (i) violation of Parsley’s substance abuse policy;
(ii) refusal or inability (other than by reason of death or Disability) to
perform the duties assigned to Employee; (iii) acts or omissions evidencing a
violation of Employee’s duties of loyalty and good faith; candor; fair and
honest dealing; integrity; or full disclosure to Parsley, as well as any acts or
omissions which constitute self-dealing; (iv) willful disobedience of lawful
orders, policies, regulations, or directives issued to Employee by Parsley,
including policies related to sexual harassment, discrimination, computer use or
the like; (v) conviction or commission of a felony, a crime of moral turpitude,
or a crime that could reasonably be expected to impair the ability of Employee
to perform Employee’s job duties; (vi) breach of any part of this Agreement or
any other written agreement between Employee and any member of the Parsley Group
by Employee; (vii) revocation or suspension of any necessary license or
certification; (viii) generation of materially incorrect financial, geological,
seismic or engineering projections, compilations or reports; or (ix) a false
statement by Employee to obtain this position, in each case as determined by
Parsley in good faith and in its sole and absolute discretion. For purposes of
clarity, “Cause” shall not mean termination of Employee’s employment for death
or Disability, which shall be governed by Section 1.15.

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 3 of 16



--------------------------------------------------------------------------------

1.14    Termination by Employee for Good Reason or Termination by Parsley
without Cause. Employee’s employment hereunder may be terminated by Employee for
Good Reason or by Parsley without Cause. If Employee’s employment is terminated
by Employee for Good Reason or by Parsley without Cause then Employee shall be
entitled to receive (i) the Accrued Obligations, (ii) provided that Employee has
fulfilled the Severance Conditions (as defined below), a cash payment equal to
one and one-half (1.5) times the sum of (A) Employee’s Base Salary and (B) the
average of the three (3) most recent Annual Bonuses actually paid in the three
(3)-year period preceding the date of Employee’s termination, which amount shall
be paid in a lump-sum on the first business day following the Release
Consideration Period (as defined below) (such date, the “Initial Payment Date”),
(iii) during the portion, if any, of the eighteen (18)-month period commencing
on the date of such termination of employment that Employee is eligible to elect
and elects to continue coverage for himself and his eligible dependents under
the Parsley Group’s group health plan, as applicable, under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), Parsley shall
promptly reimburse Employee on a monthly basis for the difference between the
amount Employee pays to effect and continue such coverage and the employee
contribution amount that similarly situated executives of the Parsley Group pay
for the same or similar coverage under such group health plan at that time;
provided, however, that such reimbursement shall not be paid if it would subject
any member of the Parsley Group to sanctions imposed pursuant to Section 2716 of
the Public Health Service Act, and (iv) outplacement services provided by a
company of Parsley’s choosing for up to six (6) months following the date of
Employee’s termination or such time as Employee obtains reasonably comparable
employment, whichever occurs earlier.

Further, if Employee is terminated pursuant to this Section 1.14 prior to the
date on which all unvested outstanding equity awards held by Employee vest and
Employee has fulfilled the Severance Conditions, then (i) at the end of the
applicable performance period, a portion of each unvested grant of
performance-based equity awards shall vest, such portion to be equal to the
product of (A) the total number of such awards that would have vested based on
the actual levels of performance over the applicable performance period had
Employee continued to provide services to the Parsley Group through the end of
such performance period and (B) a fraction, the numerator of which is equal to
the number of days in the applicable performance period for such award that
elapsed prior to Employee’s termination of employment and the denominator of
which is equal to the total number of days in the applicable performance period
(the “Performance-Based Pro-Rata Awards”), and (ii) a portion of each unvested
grant of time-based equity awards shall immediately vest as of the date of
Employee’s termination of employment, such portion to be equal to the product of
(A) the total number of awards included in such grant to Employee and (B) a
fraction, the numerator of which is equal to the number of days that elapsed
from the date of grant of such award through the date of Employee’s termination
of employment and the denominator of which is equal to the total number of days
from the date of grant through the last vesting date applicable to such grant
(the “Time-Based Pro-Rata Awards”); provided, however, that the Time-Based
Pro-Rata Awards shall be reduced by the number of awards from the same grant
that vested prior to Employee’s termination of employment, if any. The
Performance-Based Pro-Rata Awards will be settled at the time they would have
been settled if Employee had continued to provide services to the Parsley Group
through the end of the applicable performance period; provided, however, that
such settlement date shall not be earlier than the Initial Payment Date and
shall not be later than sixty-five (65) days following the end of the applicable
performance period. The Time-Based Pro-Rata Awards shall be settled on or
following the Initial Payment Date but no later than sixty-five (65) days
following Employee’s termination of employment.

“Good Reason” shall mean (i) a material diminution in Employee’s base
compensation, (ii) a material diminution in Employee’s authority, duties, or
responsibilities, or (iii) any other action or inaction that constitutes a
material breach by Parsley of the Agreement, in each case, without Employee’s
consent. Employee cannot terminate Employee’s employment for Good Reason unless
Employee has provided written notice to Parsley of the existence of the
circumstances providing grounds for termination for Good

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 4 of 16



--------------------------------------------------------------------------------

Reason within sixty (60) days of the initial existence of such grounds and
Parsley has had at least thirty (30) days from the date on which such notice is
provided to cure such circumstances. If Employee does not terminate Employee’s
employment for Good Reason within one hundred twenty (120) days after the first
occurrence of the applicable grounds, then Employee will be deemed to have
waived Employee’s right to terminate for Good Reason with respect to such
grounds.

1.15    Death or Disability. Employee’s employment shall terminate automatically
on the date of Employee’s death or immediately upon Parsley’s sending Employee a
notice of termination of employment for “Disability,” which shall mean
Employee’s inability to perform the essential functions of Employee’s position,
with reasonable accommodation, due to an illness or physical or mental
impairment or other incapacity that continues, or can reasonably be expected to
continue, for a period in excess of ninety (90) days (whether or not
consecutive) during any period of three hundred sixty-five (365) consecutive
days. Upon termination of Employee’s employment by reason of death or Disability
pursuant to this Section 1.15, Employee shall be entitled to receive (i) the
Accrued Obligations and (ii) provided that Employee or Employee’s estate, as
applicable, has fulfilled the Severance Conditions, following the applicable
performance period, if any, a portion of Employee’s Annual Bonus for the
calendar year in which death or Disability occurred, such portion equal to the
product of (A) the Annual Bonus Employee would have been eligible to receive
pursuant to Section 1.03 had Employee continued to provide services to the
Parsley Group through the payment date of such Annual Bonus based on the actual
achievement of the applicable performance conditions, if any, as determined by
the Compensation Committee in its sole discretion and (B) a fraction, the
numerator of which is equal to the number of days in the calendar year that
elapsed prior to Employee’s termination of employment by reason of death or
Disability and the denominator of which is three hundred sixty-five (365) (the
“Death or Disability Bonus”). The Death or Disability Bonus shall be paid in a
lump-sum on or before the date annual bonuses for the calendar year in which
death or Disability occurred are paid to employees of the same level and
responsibility who have continued employment with the Parsley Group; provided,
however, in no event shall the Death or Disability Bonus be paid prior to the
Initial Payment Date or later than March 15 of the calendar year following the
calendar year in which death or Disability occurred. Further, if Employee is
terminated pursuant to this Section 1.15 prior to the date on which all unvested
outstanding equity awards held by Employee vest and Employee or Employee’s
estate, as applicable, has fulfilled the Severance Conditions, then (A)(i) the
target number of each grant of performance-based equity awards outstanding shall
immediately vest as of the date of Employee’s termination of employment, and
(ii) all unvested outstanding time-based equity awards held by Employee shall
immediately vest as of the date of Employee’s termination of employment and
(B) such awards shall be settled on or following the Initial Payment Date but no
later than sixty-five (65) days following Employee’s termination of employment.

1.16     Vesting of Performance-Based Equity Awards Based on Actual Performance
upon Change of Control. Provided that Employee remains continuously employed by
Parsley from the date of grant of the award through the date that is immediately
prior to the occurrence of a Change of Control (as defined below), then upon the
occurrence of a Change of Control, each grant of performance-based equity awards
outstanding shall immediately vest based on the actual achievement of the
applicable performance conditions, as determined by the Compensation Committee
in its sole discretion, measured from the first day of the applicable
performance period through the date immediately prior to the Change of Control.
Such awards shall be settled no later than thirty (30) days following the Change
of Control. For the avoidance of doubt, no time-based equity awards shall vest
as a result of this Section 1.16.

“Change of Control” means the occurrence of any of the following events:

(i)    A “change in the ownership of the Company” which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; however, if any one person or more
than one person acting as

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 5 of 16



--------------------------------------------------------------------------------

a group, is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons will not be considered a “change in the
ownership of the Company” (or to cause a “change in the effective control of the
Company” within the meaning of paragraph (ii) below) and an increase of the
effective percentage of stock owned by any one person, or persons acting as a
group, as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this paragraph; provided, further, however, that for purposes of this
Section 1.16, any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
will not constitute a Change of Control. This paragraph (i) applies only when
there is a transfer of the stock of the Company (or issuance of stock) and stock
in the Company remains outstanding after the transaction.

(ii)    A “change in the effective control of the Company” which shall occur on
the date that either (A) any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve (12)-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 35% or more of the total voting power of the
stock of the Company, except for any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or (B) a majority of the members of the Board are
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election. For purposes of a “change in the effective
control of the Company,” if any one person, or more than one person acting as a
group, is considered to effectively control the Company within the meaning of
this Section 1.16, the acquisition of additional control of the Company by the
same person or persons is not considered a “change in the effective control of
the Company,” or to cause a “change in the ownership of the Company” within the
meaning of paragraph (i) above.

(iii)    A “change in the ownership of a substantial portion of the Company’s
assets” which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12)-month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Any transfer of assets to an entity
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in guidance issued pursuant to Section 409A (as defined
below), shall not constitute a Change of Control.

For purposes of the definition of Change of Control, the provisions of
Section 318(a) of the Internal Revenue Code (the “Code”) regarding the
constructive ownership of stock will apply to determine stock ownership;
provided, that, stock underlying unvested options (including options exercisable
for stock that is not substantially vested) will not be treated as owned by the
individual who holds the option. In addition, for purposes of this Section 1.16,
“Company” includes (x) Parsley, (y) the entity for whom Employee performs
services, and (z) an entity that is a stockholder owning more than 50% of the
total fair market value and total voting power (a “Majority Shareholder”) of
Parsley or the entity identified in (y) above, or any entity in a chain of
entities in which each entity is a Majority Shareholder of another entity in the
chain, ending in Parsley or the entity identified in (y) above.

1.17    Termination by Parsley without Cause or by Employee for Good Reason
following a Change of Control. If within the twelve (12) months following a
Change of Control Employee’s employment is terminated by Employee for Good
Reason or by Parsley (or a successor in interest to Parsley) without Cause then
Employee shall be entitled to receive (i) the Accrued Obligations, (ii) provided
that Employee has fulfilled the Severance Conditions, a cash payment equal to
two and one-

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 6 of 16



--------------------------------------------------------------------------------

quarter (2.25) times the sum of (A) Employee’s Base Salary and (B) the average
of the three (3) most recent Annual Bonuses actually paid in the three (3)-year
period preceding the date of Employee’s termination (or the period of Employee’s
employment, if shorter), which amount shall be paid in a lump-sum on the first
business day following the Release Consideration Period, (iii) during the
portion, if any, of the eighteen (18)-month period commencing on the date of
such termination of employment that Employee is eligible to elect and elects to
continue coverage for himself and his eligible dependents under the Parsley
Group’s group health plan, as applicable, under COBRA, Parsley shall promptly
reimburse Employee on a monthly basis for the difference between the amount
Employee pays to effect and continue such coverage and the employee contribution
amount that similarly situated executives of the Parsley Group pay for the same
or similar coverage under such group health plan at that time; provided,
however, that such reimbursement shall not be paid if it would subject any
member of the Parsley Group to sanctions imposed pursuant to Section 2716 of the
Public Health Service Act, and (iv) outplacement services provided by a company
of Parsley’s choosing for up to six (6) months following the date of Employee’s
termination or such time as Employee obtains reasonably comparable employment,
whichever occurs earlier.

Further, if Employee is terminated pursuant to this Section 1.17 prior to the
date on which all unvested outstanding time-based equity awards held by Employee
vest and Employee has fulfilled the Severance Conditions, then all unvested
outstanding time-based equity awards held by Employee shall immediately vest as
of the date of Employee’s termination of employment, and such time-based equity
awards shall be settled on or following the Initial Payment Date but no later
than sixty-five (65) days following Employee’s termination of employment. For
the avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, if Employee is terminated pursuant to this Section 1.17, then the
treatment of each unvested grant of performance-based equity awards granted
following a Change of Control shall be determined in accordance with the terms
of the award agreement applicable to each such grant.

1.18    Release and Compliance with this Agreement. The obligation of the
Parsley Group to pay any portion of the amounts due pursuant to Sections 1.14,
1.15, or 1.17, with the exception of the Accrued Obligations, shall be expressly
conditioned on (i) Employee’s execution (and, if applicable, non-revocation) of
a full general release, releasing all claims, known or unknown, that Employee
may have against the Parsley Group, including those arising out of or in any way
related to Employee’s employment or termination of employment with the Parsley
Group no later than the sixtieth (60th) day following the date of Employee’s
termination of employment (such sixty (60)-day period, the “Release
Consideration Period”) and (ii) continued compliance with the requirements of
Sections II and III (the “Severance Conditions”). If Parsley determines that
Employee is eligible to receive any amounts pursuant to Sections 1.14, 1.15 or
1.17 but, after such determination, Parsley subsequently acquires evidence or
determines that a Cause condition existed prior to the termination of Employee’s
employment that, had Parsley been fully aware of such condition, would have
given Parsley the right to terminate Employee’s employment for Cause pursuant to
Section 1.13 or if Employee (x) does not execute the release described above
during the Release Consideration Period, or (y) breaches Section II or III of
this Agreement, then (i) Parsley shall immediately cease any payments owed
pursuant to Sections 1.14, 1.15, or 1.17 (other than the Accrued Obligations)
but not yet paid and shall have no obligation to make any further payments to
Employee pursuant to Sections 1.14, 1.15, or 1.17 and (ii) Employee shall
promptly pay to Parsley (or its successor) an amount equal to any payments
Employee has received pursuant to Sections 1.14, 1.15, or 1.17 (other than the
Accrued Obligations) as of the time of Employee’s breach or refusal to execute
the general release (such repayment outlined in (ii) of this sentence, the
“Recoupment Payment”).

1.19    Excise Taxes. If the Compensation Committee determines, in its sole
discretion, that Section 280G of the Code applies to any compensation payable to
Employee, then the provisions of this Section 1.19 shall apply. If any payments
or benefits to which Employee is entitled from the Parsley Group, any successor
to Parsley or another member of the Parsley Group, or any trusts established by
any of the foregoing by reason of, or in connection with, any transaction that
occurs after the Effective Date

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 7 of 16



--------------------------------------------------------------------------------

(collectively, the “Payments,” which shall include, without limitation, the
vesting of any equity awards or other non-cash benefit or property) are, alone
or in the aggregate, more likely than not, if paid or delivered to Employee, to
be subject to the tax imposed by Section 4999 of the Code or any successor
provisions to that section, then the Payments (consistent with the requirements
of Section 409A (as defined below) and beginning with any Payment to be paid in
cash hereunder), shall be either (a) reduced (but not below zero) so that the
present value of such total Payments received by Employee will be one dollar
($1.00) less than three (3) times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such Payments received
by Employee shall be subject to the excise tax imposed by Section 4999 of the
Code, or (b) paid in full, whichever of (a) or (b) produces the better net after
tax position to Employee (taking into account any applicable excise tax under
Section 4999 of the Code and any other applicable taxes). The determination as
to whether any Payments are more likely than not to be subject to taxes under
Section 4999 of the Code and as to whether reduction or payment in full of the
amount of the Payments provided hereunder results in the better net after tax
position to Employee shall be made by the Board and Employee in good faith.

1.20    Resignation. Unless otherwise agreed to in writing by Parsley and
Employee prior to the termination of Employee’s employment, any termination of
Employee’s employment shall constitute, to the extent applicable: (i) an
automatic resignation of Employee as an officer of each member of the Parsley
Group and (ii) an automatic resignation of Employee from the Board and the board
of directors or board of managers of each member of the Parsley Group and from
the board of directors or managers or similar governing body of any corporation,
limited liability entity or other entity in which Parsley or another member of
the Parsley Group holds an equity interest and with respect to which board or
similar governing body Employee serves as a designee or other representative for
a member of the Parsley Group.

1.21    No Conflicts. Employee hereby represents and warrants that Employee is
not the subject of, or a party to, any employment agreement, non-competition
covenant, nondisclosure agreement, or any other agreement, obligation,
restriction or understanding that would prohibit Employee from executing this
Agreement and fully performing each of Employee’s duties and responsibilities
hereunder, or would in any manner, directly or indirectly, limit or affect any
of the duties and responsibilities that may now or in the future be assigned to
Employee.

 

  II.

CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT

2.01    Return of Property. Employee hereby acknowledges and agrees that all
Personal Property and equipment furnished to Employee in the course of, or
incident to, Employee’s employment by the Parsley Group belongs to the Parsley
Group and shall be promptly returned to Parsley upon termination of employment
or upon demand by the Parsley Group. “Personal Property” includes, without
limitation, all automobiles, computers, phones, equipment, well reports,
engineering data, geological and geophysical data, maps, credit cards, books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof (including computer files and other
electronically stored information), and all other proprietary information
relating to the business of any member of the Parsley Group. Following
termination, Employee will not retain any written, computer files, or other
tangible or intangible material containing any proprietary information,
Confidential Information (as defined below) or trade secrets of the Parsley
Group or any of its agents, employees, and representatives.

2.02    Developed Intellectual Property. Employee also acknowledges and agrees
that in connection with the performance of Employee’s duties, Employee may
author, create, conceive, develop or reduce to practice Confidential
Information, trade secrets, and other Intellectual Property (as defined below)
in whole or in part, either alone or jointly with others. With respect to any
and all such Intellectual Property and/or improvements to any of the same
authored, created, conceived, developed, or reduced to practice by Employee or
Parsley (whether alone or in combination with others) (a) during

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 8 of 16



--------------------------------------------------------------------------------

Employee’s working hours, or (b) at Parsley’s expense, or (c) using any of
Parsley’s materials or facilities, or (d) that relates to the business of
Parsley or to the research or development of Parsley (collectively, “Developed
Intellectual Property”), Employee agrees that the same are, and shall be, the
exclusive property of the Parsley Group. Employee further acknowledges that all
original works of authorship made by Employee (alone or jointly with others)
that constitute Developed Intellectual Property are “works made for hire,” as
that term is defined in the United States Copyright Act and to the extent
allowed by law. Without limiting the immediately preceding sentence, to the
extent Employee develops any interest in the Developed Intellectual Property,
Employee agrees to and does hereby assign to Parsley, or its nominee, Employee’s
entire right, title, and interest in and to all Developed Intellectual Property.
For clarity, such assignment includes all registrations or applications for
registration of such Developed Intellectual Property, including any U.S. or
international applications for patents or copyright registrations filed during
or after the Term of this Agreement. Employee shall promptly disclose all such
works made for hire and other Developed Intellectual Property to Parsley and,
both during and after the Term of this Agreement, agrees to execute, at
Parsley’s expense, any and all documents that Parsley reasonably deems necessary
to assign, obtain, maintain, protect and/or enforce its worldwide right to,
title interest in, and ownership of such works made for hire and Developed
Intellectual Property. Employee agrees to perform, during and after the Term of
this Agreement, all acts deemed necessary or desirable by Parsley to permit and
assist Parsley in evidencing, perfecting, obtaining, maintaining, defending, and
enforcing rights and/or Employee’s assignment of such works made for hire and
Developed Intellectual Property in any and all countries, at Parsley’s expense.
Such acts may include, but are not limited to, execution of documents and
assistance or cooperation in legal proceedings. Employee hereby irrevocably
designates and appoints Parsley and its duly authorized officers and agents, as
Employee’s agents and attorneys-in-fact to act for and on behalf and instead of
Employee, to execute and file any documents and to do all other lawfully
permitted acts to further the above purposes with the same legal force and
effects as if executed by Employee.

“Intellectual Property” means software, technical data, know-how, discoveries,
conceptions, ideas, research, reports, patents, inventions (whether or not
patentable), copyrights (including copyrights in software), trademarks, and
trade secrets, including all forms and types of financial, business, scientific,
technical, economic, or engineering information, including patterns, plans,
compilations, program devices, formulas, designs, prototypes, methods,
techniques, processes, procedures, programs, or codes, whether tangible or
intangible, and whether or how stored, compiled, or memorialized physically,
electronically, graphically, photographically, or in writing.

2.03    Confidential Information. During Employee’s employment, Parsley also
agrees to provide, and Employee will develop as part of Employee’s duties,
various trade secrets and other confidential information that are, or will be,
owned by Parsley, and that Parsley expressly agrees to assist Employee in
developing. Such trade secrets or confidential information includes (but is not
limited to) internal confidential information previously developed or compiled
by Parsley, commercially obtained information at substantial cost, research
resources and other valuable and proprietary materials, and more specifically
(but without limitation): financial information and company planning, strategic
goals and plans of Parsley or another member of the Parsley Group, geological
and geophysical data, engineering data and compilations, seismic and other
geophysical data and interpretation, engineering data and analysis, maps,
samples, cores, cuttings, well logs, well production records, well files, and
the like (“Confidential Information”). Employee stipulates and acknowledges:
(i) that the Confidential Information is not generally known outside of
Parsley’s business or by employees and others involved in the same business as
Parsley; (ii) that Parsley takes significant measures to guard the secrecy of
this information; (iii) that the information is extremely valuable to Parsley
and would be valuable to Parsley’s competitors; (iv) that Parsley has expended
material amounts of money and effort in developing this Confidential
Information; and (v) that this Confidential Information could not be easily or
properly acquired by others.

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 9 of 16



--------------------------------------------------------------------------------

2.04    Confidentiality Obligation. Employee agrees to not disclose, directly or
indirectly, any of the Confidential Information of Parsley, nor use it in any
way, directly or indirectly, except in furtherance of Employee’s duties as an
employee under this Agreement. Employee specifically agrees that Employee will
not use any Confidential Information for Employee’s own benefit, the benefit of
any other person, including competitors of Parsley, or for the disadvantage of
Parsley. Employee will take care to guard the security of the Confidential
Information at all times. In this regard, Employee agrees that Employee will not
disclose any of this Confidential Information to any person that does not need
to know and have the right to know the information, including other Parsley
employees, and that Employee will take care in guarding electronic data.
Notwithstanding the foregoing and subject to Section 2.07, to the extent that
Employee shall be required, by law or process of law, to disclose Confidential
Information, Employee shall be entitled to do so only to the extent so required,
subject to giving prompt, advance notice of such requirement in writing to the
General Counsel of Parsley so that Parsley may pursue a protective order or
other remedy, and Employee acknowledges and agrees to cooperate reasonably with
Parsley’s efforts to obtain a confidentiality order or similar protection.

2.05    Duties Upon Termination. Employee agrees that at such time as Employee’s
services are terminated or upon demand by the Parsley Group, for whatever
reason, Employee shall promptly return: (i) all Confidential Information
(however stored) and (ii) equipment in Employee’s possession belonging to
Parsley.

2.06    These confidentiality duties survive the termination of Employee’s
employment in perpetuity.

2.07    Whistleblowing. Nothing in this Agreement will prevent Employee from:
(i) making a good faith report of possible violations of applicable law to the
Securities and Exchange Commission (“SEC”) or any other governmental agency or
entity or (ii) making disclosures to the SEC or any other governmental agency or
entity that are protected under the whistleblower provisions of applicable law,
in each case, without notice to Parsley. Nothing in this Agreement limits
Employee’s right, if any, to receive an award for information provided to the
SEC. For the avoidance of doubt, nothing herein shall prevent Employee from
making a disclosure of a trade secret that: (A) is made (1) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Further, an individual who files a lawsuit for retaliation by an employer of
reporting a suspected violation of law may disclose a trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (X) files any document containing the trade secret
under seal and (Y) does not disclose the trade secret, except pursuant to court
order.

2.08    Legally Protected Activities. Nothing in this Agreement precludes
Employee from engaging in legally protected activities, including those
protected by the National Labor Relations Act.

2.09    Exclusive Knowledge. Employee acknowledges and agrees that Employee will
obtain knowledge and skill relevant to the Parsley Group’s industry, methods of
doing business and marketing strategies by virtue of Employee’s employment; and
that the terms and conditions of this Agreement are reasonable under these
circumstances. Employee further acknowledges that Confidential Information has
been and will be developed or acquired by the Parsley Group through the
expenditure of substantial time, effort and money. Employee understands and
acknowledges that this Confidential Information and the Parsley Group’s ability
to reserve it for the exclusive knowledge and use of the Parsley Group is of
great competitive importance and commercial value to the Parsley Group, and that
improper use or disclosure of the Confidential Information by Employee might
cause the Parsley Group to incur financial costs, loss of business advantage,
liability under confidentiality agreements with third parties, civil damages and
criminal penalties. Employee agrees that the Parsley Group’s substantial
investments in its business

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 10 of 16



--------------------------------------------------------------------------------

interests, goodwill, and Confidential Information are worthy of protection, and
that the Parsley Group’s need for the protection afforded by this Section 2.09
and Section III is greater than any hardship Employee might experience by
complying with its terms.

 

III.

NON-COMPETITION AGREEMENT AND NON-SOLICITATION

3.01    Ancillary. The non-competition obligations of Employee and the
non-solicitation provisions in this Section III are ancillary to, and are
supported by (and in support of), Parsley’s and Employee’s respective
obligations set forth in this Agreement.

3.02    Definitions. Terms given special meaning in this Section III are:

“Compete” means: (i) to lease, purchase, or otherwise obtain a mineral estate
(in whole or in part), including purchasing or obtaining a royalty interest,
overriding royalty interest, working interest, or the like or (ii) to provide
the services of comptroller, chief financial officer, or similar financial
professional or advisor to any corporate entity operating as an exploration and
production business other than members of the Parsley Group.

“Restricted Period” means during such time as Employee is employed with Parsley
and the one-year period commencing on the date Employee ceases employment with
Parsley for any reason and ending on the first anniversary thereof; provided,
however, that if Employee’s employment is terminated by Employee for Good Reason
or by Parsley other than for Cause, the Restricted Period shall end six
(6) months after the date of termination of Employee’s employment with Parsley.

“Territory” means all land within a three (3)-mile radius from the farthest
outside edge of each oil or gas lease that is or was under lease, letter
agreement, or operated by a member of the Parsley Group.

3.03    Non-Compete Obligation. In return for the consideration given in this
Agreement and in support of the promises therein, Employee agrees that Employee
will not Compete during the Restricted Period in the Territory.

3.04    Non-Solicitation. In return for the consideration given in this
Agreement and in support of the promises therein, Employee agrees that Employee
will not directly or indirectly solicit or hire any employee of the Parsley
Group to be an employee or co-venturer in another matter that Competes or
intends to Compete with Parsley during the Restricted Period in the Territory.

3.05    Non-Disparagement. Employee shall not, during the Term or any time
thereafter, make any untrue, misleading, or defamatory statements concerning the
Parsley Group or its directors or employees. Employee will not directly or
indirectly make, repeat or publish any false, disparaging, negative,
unflattering, accusatory, or derogatory remarks or references, whether oral or
in writing, concerning the Parsley Group, or otherwise take any action which
might reasonably be expected to cause damage or harm to the Parsley Group.
However, nothing in this Agreement is intended to restrict actions or
communications protected or required by law, such as enforcing rights under this
Agreement or any other agreement, testifying truthfully as a witness, or
complying with other legal obligations, including communicating with or fully
cooperating in the investigations of any governmental agency on matters within
their jurisdictions.

3.06    Cooperation. Upon the receipt of reasonable notice from Parsley
(including outside counsel), Employee agrees that while employed by Parsley and
thereafter, Employee shall provide reasonable assistance to the Parsley Group
and their respective representatives in defense of any claims that may be made
against any member of the Parsley Group and shall assist in the prosecution of
any claims that may be made by any member of the Parsley Group, to the extent
that such claims relate to or

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 11 of 16



--------------------------------------------------------------------------------

arise out of Employee’s service to or employment by Parsley. Employee agrees to
inform Parsley promptly if Employee becomes aware of any lawsuits involving such
claims that may be filed or threatened against any member of the Parsley Group.
Employee also agrees to inform Parsley promptly (to the extent legally permitted
to do so) if Employee is asked to assist in any investigation of any member of
the Parsley Group (or its actions), regardless of whether a lawsuit or other
proceeding has then been filed against any member of the Parsley Group with
respect to such investigation. Upon presentation of appropriate documentation,
Parsley shall pay or reimburse Employee for all reasonable out-of-pocket
expenses incurred by Employee in complying with this Section 3.06. If at the
time of compliance Employee is no longer an employee, officer or director (or
functional equivalent) of any member of the Parsley Group, Parsley shall provide
a reasonable per diem to Employee. For the avoidance of doubt, Employee’s
cooperation pursuant to this Section 3.06 shall require Employee to provide
truthful, complete information at all times in providing the applicable
services.

3.07    Stipulation of Reasonable Scope and Term. Employee warrants, represents,
and stipulates that the consideration given in this Agreement was good and valid
consideration and that no bad faith existed in the negotiation of this
Agreement. Employee further warrants, represents, and stipulates the duties
imposed and rights granted in this Section III are necessary to protect
legitimate interests of Parsley and the Parsley Group as set forth in this
document and, in particular, that the non-compete obligations set forth in
Section 3.03 are fair, appropriate, and reasonable in their limitations with
respect to time, geographic area, and scope of activities and impose no more
restraint than is necessary to protect Parsley’s legitimate business interest,
nor are they oppressive, nor will they unreasonably deprive Employee of the
ability to earn a living.

 

IV.

GENERAL

4.01    Enforcement by Injunction. Employee acknowledges that Employee’s
violation or threatened or attempted violation of the covenants contained in
Section III of this Agreement will cause irreparable harm to Parsley and that
money damages would not be sufficient remedy for any breach of those covenants.
Employee agrees that Parsley shall be entitled as a matter of right to specific
performance of the covenants in Section III of this Agreement, including entry
of an ex parte temporary restraining order in a state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Agreement, or both, or other appropriate judicial remedy, writ, or order,
in any court of competent jurisdiction, restraining any violation or further
violation of such agreements by Employee or others acting on Employee’s behalf,
without any showing of irreparable harm and without any showing that Parsley
does not have an adequate remedy at law. In furtherance of the intent to allow
for immediate injunctive relief in the event of a breach, or threatened breach,
of this Agreement, Employee agrees that Parsley would be entitled to its
attorneys’ fees if successful in seeking injunctive relief and that any
temporary restraining order or temporary/preliminary injunction bond should not
be more than $1,000. Injunction is expressly not the exclusive remedy hereunder.

4.02    Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. Parsley may assign this Agreement without
Employee’s consent to any successor (whether by merger, purchase, or otherwise)
to all or substantially all of the equity, assets, or businesses of Parsley. The
rights and obligations of Parsley under this Agreement will inure to the benefit
of the successors and assigns of Parsley.

4.03    Savings Clause. Should any court of competent jurisdiction hold any
term, provision, covenant, or condition of this Agreement (or portion thereof)
to be illegal, void, unenforceable, or otherwise invalid, such term, provision,
covenant, or condition (or portion thereof), will be automatically conformed to
the applicable law to give the provision(s) the greatest effectuation possible
of the original intent allowed by law and equity, and this Agreement will
otherwise continue in full force and effect.

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 12 of 16



--------------------------------------------------------------------------------

4.04    Entire Agreement. This Agreement represents the entire agreement of the
Parties regarding the employment of Employee and this Agreement cancels and
supersedes all other prior written or oral agreements, including, without
limitation, the Prior Employment Agreement, the First Amendment and any other
prior non-disclosure, confidentiality, or employment agreements. The terms are
contractual and not mere recitals. In entering into this Agreement, each Party
stipulates, warrants, and represents that it or Employee has relied on the
advice of its or Employee’s own attorneys and financial advisors concerning the
legal and tax consequences of the Agreement; that its or Employee’s own
attorneys have completely read and explained to it or Employee the terms of the
Agreement; that each is a sophisticated business person with experience
negotiating these types of transactions; that no special relationship of
influence or trust existed among the Parties prior to the entry into this
Agreement that caused it or Employee to enter this Agreement; that each fully
understands and voluntarily accepts the terms of the Agreement without any
duress or undue persuasion put upon it or Employee by the other or any other
person, specifically including, but not limited to, counsel or accountants for
either Party; and that no representations, promises, or statements outside the
four corners of this Agreement by the opposite Party, nor any agent, employee,
attorney, accountant, or other representative of the opposite Party has
influenced it or Employee into entering this Agreement. Each Party has had
access to counsel and an opportunity to read, review, and revise this Agreement.
This Agreement is the result of the joint efforts of the Parties and each of the
party’s respective counsel. Therefore, the Parties agree that this Agreement,
and any given provision of it, should not be construed against either Party.
Each of the Parties hereto recognize and stipulate that this provision is
binding as a matter of law and fact and shall preclude said Party from asserting
that Employee was wrongfully induced to enter into this Agreement by any
representation, promise, or agreement, or statement of a past or existing fact,
which is not found within the four corners of this Agreement.

4.05    Key Person Insurance. Parsley and Employee acknowledge that Employee is
a “key person” and as such Parsley may take out life insurance on such Employee
for the benefit of Parsley or its affiliates. Employee agrees to cooperate with
Parsley and submit to the necessary medical examinations and tests reasonably
required to obtain such insurance, but insurability is not a condition of
employment or continuation of employment.

4.06    No Waiver. A waiver of any breach of any of the terms of this Agreement
shall be effective only if in writing and signed by the Party against whom such
waiver or breach is claimed. No waiver of any breach shall be deemed a waiver of
any other subsequent breach.

4.07    Further Assurances. Each Party shall each execute such assignments,
endorsements and other instruments and documents and shall give such further
assurance as shall be reasonably necessary to perform its obligations under this
Agreement.

4.08    Third Party Beneficiaries. Each member of the Parsley Group, together
with any additional or future affiliates thereof, are expressly third party
beneficiaries of Employee’s representations herein and can enforce this
Agreement as if a party hereto.

4.09    Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Employee pursuant to this Agreement or any other agreement or arrangement with
Parsley or another member of the Parsley Group shall be subject to reduction,
cancelation, forfeiture, recoupment, or recovery under any applicable law,
government regulation, or stock exchange listing requirement, or clawback or
recoupment policy adopted by Parsley or the Parsley Group, in each case, whether
such application is mandatory or permissive and as each may be amended or
adopted from time to time.

4.10    Section 409A.

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 13 of 16



--------------------------------------------------------------------------------

(i)    This Agreement is intended to comply with Section 409A of the Code and
the applicable Treasury Regulations issued thereunder (“Section 409A”) or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. The amount of expenses eligible for reimbursement, or
in-kind benefits provided, if any, under this Agreement during Employee’s
taxable year shall not affect the expenses eligible for reimbursement or in
in-kind benefits to be provided, in any other taxable year. Further, the
reimbursement of an eligible expense will be made on or before the last day of
Employee’s taxable year following the taxable year in which the expense was
incurred and the right to reimbursement or in-kind benefits, if any, is not
subject to liquidation or exchange for another benefit. Notwithstanding the
foregoing, the Parsley Group makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A and in no event
shall the Parsley Group be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.

(ii)    Notwithstanding any other provision of this Agreement, if any payment or
benefit provided to Employee in connection with Employee’s termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and Employee is determined to be a “specified
employee” as defined in Section 409A(a)(2)(b)(i), then such payment or benefit
shall not be paid until the first payroll date to occur following the six
(6)-month anniversary of the date of Employee’s termination of employment (the
“Specified Employee Payment Date”). The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date shall be
paid to Employee in a lump-sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

(iii)    Notwithstanding the foregoing or anything to the contrary in this
Agreement, to the extent Employee has made an effective deferral election
pursuant to the Parsley Energy, Inc. Nonqualified Deferred Compensation Plan (as
may be amended, restated or otherwise modified from time to time, the “Deferred
Compensation Plan”) with respect to any compensation otherwise payable to
Employee, then the time and form of payment or settlement of such compensation
shall be governed in all respects by the terms and conditions of such effective
deferral election and the Deferred Compensation Plan.

4.11    Governing Law; Venue; Waiver of Trial by Jury.

(i)    This Agreement and the rights of the Parties hereunder shall be governed
by, interpreted, and enforced in accordance with the internal laws of the State
of Texas without giving effect to any choice of law or conflicts of law rules or
provisions thereof.

(ii)    Each Party irrevocably agrees that any action or proceeding involving
any dispute or matter arising under or relating to this Agreement may only be
brought in the state or federal courts of the State of Texas in Midland County.
In accordance with the foregoing, each Party agrees that the courts of Midland
County will be the exclusive venue for any dispute or matter arising under or
relating to this Agreement, which such jurisdiction, forum, and venue each Party
expressly acknowledges and agrees has a direct, reasonable relation to this
Agreement and any controversy relating to or arising from this Agreement, and
the Parties agree not to raise, and hereby waive, any objection to or defense
based upon the jurisdiction or venue of any such court or forum non conveniens.

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 14 of 16



--------------------------------------------------------------------------------

(iii)    TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH PARTY TO THIS
AGREEMENT HEREBY WAIVES, AND COVENANTS THAT IT SHALL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ITS RESPECTIVE RIGHT TO A JURY TRIAL OF ANY
PERMITTED CLAIM OR CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY DEALINGS BETWEEN ANY OF THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER AND COVENANT IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, CONTRACT CLAIMS, TORT CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS WAIVER AND COVENANT IS
IRREVOCABLE AND SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR OTHER
MODIFICATIONS TO THIS AGREEMENT.

(iv)    In the event of any action or proceeding involving any dispute or matter
arising under or relating to this Agreement, the prevailing party in such action
or proceeding shall be entitled to recover from the other party all reasonable
and necessary attorneys’ fees incurred in connection with such action or
proceeding.

4.12    Multiple Counterparts. This Agreement may be executed in any number of
counterparts, or with counterpart signature pages, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument.

[Signatures Follow]

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 15 of 16



--------------------------------------------------------------------------------

Executed as of this 28th day of December, 2018.

 

  EMPLOYEE:

/s/ Ryan Dalton

  Ryan Dalton

  PARSLEY ENERGY OPERATIONS, LLC   By:  

/s/ Colin W. Roberts

   Colin W. Roberts, EVP & General Counsel

 

 

Amended and Restated Employment, Confidentiality, and Non-Competition Agreement
  Page 16 of 16